DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 12/21/2021 have been fully considered but they are not persuasive. 

The Applicant submits the following arguments:

Regarding claim 1, in the remarks on page 2, 6th paragraph, the Applicant states that: “Omori is silent on the detailed structure of the row decoder 4221 and the row decoder 4222, that is, from Omori, it cannot be derived that the row decoder 4221 and the row decoder 4222 include any shifting units.”

Regarding claim 1 again, in the remarks on page 2, 7th paragraph, the Applicant argued that: “Omori is silent on such as correspondence between a row of shifting unit and a corresponding row of pixel units. That is, Omori fails to disclose or teach the one-to-one correspondence as recited in claim 1.”

In response to the arguments, the Examiner respectfully disagrees with the Applicant for the reasons set forth below:

Regarding claim 1, the claimed language does not clearly describe what is in the shifting unit, therefore, the Examiner broadly interprets that the driving circuit is the row decoder 4221 and the row decoder 4222 including circuits as shifting units. 

Regarding claim 1 again, the Examiner uses both row decoder 4221 and row decoder 4222 to interpret as shifting units. As seen in fig. 2 and par. [0030] of Omori, the first line scanning circuit 4221 selects the pixels of the odd numbered read out unit lines RL1, RL3, RL5 and so on, and the second line scanning unit 4222 selects the even numbered lines depicted as RL2, RL4, RL6 and so on. Both row decoder and row decoder 4222 are connected to all of pixel row. therefore, Omori is not silent on such as correspondence between a row of shifting unit and a corresponding row of pixel units.
Based on analysis indicated above, Omori clearly disclose "the driving circuit comprising at least N rows of shifting units, an output signal of an i-th row of shifting unit being applied to control opening of an i-th row of pixel units, wherein the first global clearing signal line is connected with a plurality of odd rows of shifting units respectively, and a signal of the first global clearing signal line is applied to trigger the plurality of odd rows of shifting units to simultaneously turn on a plurality of odd rows of pixel units...the second global clearing signal line is connected with a plurality of even rows of shifting units respectively, and a signal of the second global clearing signal line is applied to trigger the plurality of even rows of shifting units to simultaneously turn on a plurality of even rows of pixel units" as recited in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Omori (US 2014/0362269).

Regarding claim 1, Omori discloses an array sensor (421), comprising: 
a sensor circuit, the sensor circuit comprising an array of pixel units, the array of pixel units comprising N rows of pixel units, and N being an integer greater than 1 (Omori: see fig. 2 and pars. [0029]-[0030], wherein an imaging region 421, the imaging region 421 comprising an array of pixel units, the array of pixel unit comprising N rows of pixel units, and N being an integer greater than 1); and 
a driving circuit, the driving circuit comprising at least N rows of shifting units, an output signal of an i-th row of shifting unit being applied to control opening of an i-th row of pixel units, and i being an integer greater than or equal to 1 and less than or equal to N (Omori: see fig. 2 and pars. [0029]-[0030], in which a first line scanning circuit 4221 and a second line scanning circuit 4222, the first line scanning circuit 4221 and the second line scanning circuit 4222 comprising at least N rows of shitting units as equivalent to N rows of the imaging region 421. The Examiner broadly interprets that the shifting units are the circuits which inside the first line scanning circuit 4221 and the second line scanning circuit 4222; the first line scanning circuit 4221 selects the pixels of the odd numbered read out unit lines RL1, RL3, RL5 and so on, and the second line scanning unit 4222 selects the even numbered lines depicted as RL2, RL4, RL6 and so on as an output signal of an i-th row of shifting unit in the first line scanning circuit 4221 and the second line scanning circuit 4222 being applied to control opening of an i-th row of pixel units, and i being an integer greater than 1 and equal to N); 
wherein the driving circuit further comprises a first global clearing signal line, the first global clearing signal line is connected with a plurality of odd rows of shifting units respectively, and a signal of the first global clearing signal line is applied to trigger the plurality of odd rows of shifting units to simultaneously turn on a plurality of odd rows of pixel units, so that the plurality of odd rows of pixel units simultaneously discharge residual charge (Omori: see figs. 2-3A, and pars. [0029]-[0030], [0039], noted that the first line scanning circuit 4221 comprises a reset signal line, the reset signal line is connected with a plurality of odd row of shitting units respectively, and a signal of the reset signal is applied to trigger the plurality of odd rows of shifting units to simultaneously turn on a plurality of odd row of pixel units, so that the plurality of odd rows of pixel unit simultaneously discharge residual charge. As seen in fig. 5 of instant application, in the period of clearing timing signal, the output of shifting unit of driving circuit is performed sequentially, and the applicant defines that is performed simultaneously discharging residual charge. In the prior art as seen in fig. 3A, this is similar to fig. 5 of instant applicant, the reset signal is executed once the signal charges are read out which is performed in the same way. Therefore, the Examiner broadly interprets the reset signal is performed simultaneously); and wherein the driving circuit further comprises a second global clearing signal line, the second global clearing signal line is connected with a plurality of even rows of shifting units respectively, and a signal of the second global clearing signal line is applied to trigger the (Omori: see fig. 2, 3B and pars. [0029]-[0030] and [0040], wherein the second line scanning circuit 4222 comprises a reset signal line, the reset signal line is connected with a plurality of even rows of shifting units respectively, and a signal of the reset signal line is applied to trigger the plurality of even row of shifting units to simultaneously turn on a plurality of even rows of pixel units, so that the plurality of even rows of pixel unit simultaneously discharge residual charge. The Examiner applies the same analysis as discussed above for the even rows).

Regarding claim 5, Omori discloses a method for operating the array sensor according to claim 1, comprising: 
inputting a global clearing timing signal to the driving circuit, wherein inputting the global clearing timing signal to the driving circuit comprises: inputting a first sub-global clearing timing signal and a second sub-global clearing timing signal to the driving circuit in sequence (Omori: see fig. 2, 3A, 3B, 4 and pars. [0029]-[0030], [0033], [0039]-[0040],[0044], inputting a control signal from a timing generator 4261/4262 to the first line scanning circuit 4221 and the second line scanning circuit 4222, wherein inputting the control signal from the timing generator 4261/4262 to the first line scanning circuit 4221 and the second line scanning circuit 4222 comprises: inputting a first control signal and a second control signal of the timing generator 4261/4262 to the first line scanning circuit 4221 and the second line scanning circuit 4222 in sequence. As seen in fig. 4 and par. [0070] of the specification of the instant application, the Applicant does not clearly define how inputting the first sub-global clearing timing signal and a second sub-global clearing timing signal to the driving circuit in sequence. The Examiner sees inputting a control signal from the timing generator 4261/4262 is similar to the way to input the first sub-global clearing timing signal and a second sub-global clearing timing signal to the driving circuit. Therefore, the Examiner broadly interprets that those signals are input in sequence);
under control of the first sub-global clearing timing signal, triggering, by the signal of the first global clearing signal line, the plurality of odd rows of shifting units to simultaneously turn on the plurality of odd rows of pixel units, so that the plurality of odd rows of pixel units simultaneously discharge residual charge (Omori: see pars. [0029]-[0030], [0033], [0039], under control of the control signal, triggering, by the signal of the reset signal line, the plurality of odd rows of shifting units to simultaneously turn on the plurality of odd rows of pixels unit, so that the plurality of odd row of pixels units simultaneously discharge residual charge. In addition, see the analysis in claim 1); and 
under control of the second sub-global clearing timing signal, triggering, by the signal of the second global clearing signal line, the plurality of even rows of shifting units to simultaneously turn on the plurality of even rows of pixel units, so that the plurality of even rows of pixel units simultaneously discharge residual charge (Omori: see pars. [0029]-[0030], [0033], [0040], under control of the control signal, triggering, by the signal of the reset signal line, the plurality of even rows of shifting units to simultaneously turn on the plurality of even rows of pixels unit, so that the plurality of even rows of pixels units simultaneously discharge residual charge. In addition, see the analysis in claim 1).

Method claim 20 is drawn to the method of using the corresponding apparatus claimed in claim 1.  Therefore method claim 20 corresponds to apparatus claim 1 and is rejected for the same reasons of anticipation as used above.

Allowable Subject Matter
Claims 2-4 and 6-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAN T NGUYEN/Patent Examiner, Art Unit 2697                                                                                                                                                                                                        
/LIN YE/Supervisory Patent Examiner, Art Unit 2697